LEWIS, Judge,
dissenting:
It is beyond cavil that an accused has a right to be present at his own Article 32 investigation. I can think of no more meaningless gesture than to afford this right to physical presence while ignoring the fact that he is mentally “not there”. To this extent, then, I join in my brothers’ view.
We part company on the question of whether there was timely objection to what we have concluded was a defective investi*916gation. It is clear to me that when the second military judge announced that he would regard the rulings of the first judge as “law of the case” and that he would consider only motions not previously heard and decided, he was simply stating that he would not retravel the same ground. Certainly where there are new facts — in truth, facts the product of the new sanity board ordered by the first judge — it would not be retraveling old ground. It is apparent to me that, at the time of the Article 39(a) session with the second judge, these defense counsel who so ably defended the appellant at every other juncture must have realized that new evidence not previously available upon the exercise of due diligence would almost certainly constitute grounds to reopen the issue of appellant’s competence and his right to a new investigation.*
Accordingly, I view defense counsel’s inaction before the new judge as a lack of timely objection. There being no objection at trial, we need not reverse absent specific prejudice. See United States v. Mickel, 9 U.S.C.M.A. 324, 26 C.M.R. 104 (1958). As counsel have been unable to point to any prejudice, as my brothers have found none, and as I find none, on this issue, I would affirm.
Because of my view of the matter of the appellant’s competence at his Article 32 investigation, I am compelled to address the question of whether the investigating officer departed from his judicial role in violation of United States v. Payne, 3 M.J. 354 (C.M.A. 1971). Like the majority, I am satisfied that the presumption of prejudice arising out of ex parte communications by the investigating officer was dispelled by the testimony of the witnesses; however, unlike the majority, I do not except the conversation with the battalion commander from this conclusion. While this conversation may have touched on the evaluation of the Air Force psychiatrist and the sanity issues, the information conveyed from the commander merely consisted of the fact that the psychiatric examination was concluded and its result. In short, it was principally of an administrative informational nature. This conversation was followed by the investigating officer confirming this with the psychiatrist and arranging for a copy of his report. The report was received by the investigating officer who furnished copies to the defense team. On this basis, while the investigating officer may have improperly permitted the commander to relay the conclusion of the Air Force psychiatrist, it was nothing more than was later furnished to counsel.
While these telephonic ex parte conversations may technically violate the Payne prohibitions, they highlight the problems facing an investigating officer who has to make his own administrative contacts in assembling evidence and witnesses for formal sessions of the investigation. I cannot believe that Congress intended that the full panoply of the American Bar Association Canons of Judicial Ethics be applicable to investigating officers. New could find fault with the notion that an investigating officer loses his required neutrality and detachment where he is receiving ex parte substantive advice from the person who will later prosecute the case as occurred in Payne. Here the communication was with a non-prosecutor and conveyed the same information that later came before the investigating officer properly.
Finding no prejudicial error, I would affirm both the findings and the sentence.

 The fact that no one has been able to point to any prejudice suggests that there was no advantage to have been gained by the accused in a new investigation. Delay might be won but delay per se is not always to an accused’s advantage. I therefore accept the inaction of defense counsel as a tactical decision and do not view it as the product of an oversight which, because of the obvious grounds for reconsideration based on the newly discovered evidence, would border on inadequacy of counsel.